op Rb td tk SNC EE CE STA SEES ai paleneimnanees

PUSDC SDNY {

 

  
  

crg7 AE PAR IE ES
HOAGLLN rE

id Sade LhaHl ah g:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

an es AARNE PERN ATER bo EIS ES

4 LZ \

   

  

 

UNITED STATES OF AMERICA a
~against-— : No. 17 Cr. 725 (JFR)
DAVID FOWLER, ORDER
Defendant.
— oe eee x

JOHN F. KEENAN, United States District Judge:

For substantially the same reasons articulated in the
Government’s April 28, 2021 letter opposing Defendant David
Fowler’s April 15, 2021 request for early termination of his
term of supervised release, the Court finds that a reduction in
Fowler’s sentence is not warranted at this time. Accordingly,
Fowler’s motion, ECF No. 27, is DENTED.

The Clerk of Court is directed to terminate the letter
motion at ECF No. 27.

SO ORDERED.

Dated: New York, New York F ae
April 28, 2021 ‘ ' of

John FE. Keenan
United States District Judge
